Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on January 19, 2021.
Claims 1-4 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 (as depicted in Figs. 1-14 and 12, corresponding to Species I and Sub-Species A, respectively) in the reply filed on January 19, 2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The limitation “said first and central cavities” should be “said first and second central cavities”.  This appears to be a typographical error.
Appropriate correction is required.

Drawings
The drawings are objected to for the following reasons 
The background appears to be gray and pixilated. Figures should be on a white background in order to show a clear contrast. 
The figures appear to be pixilated and blurry. All lines should be solid, dark, and continuous.
The reference numerals are not legible. All reference numerals in the figures should be easily readable. The examiner suggests using computer generated reference numerals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US Pub. No. 2018/0339406 A1, herein, Patel).
Regarding claim 1, Lawrence discloses a radial seal regulator system, comprising: 
a housing (120 – Fig. 1A) having a cylindrical opening (270) having a central axis (Fig. 1B); 
a bushing (400) configured to fit inside said cylindrical opening; 
a regulator (300) having an axial length and a front end and a back end (See Fig. 2A below) and configured to fit inside said bushing (Fig. 1C); 
said bushing having a first plurality of orifices (420, 420A, 420B, 450 – Fig. 3A) disposed to open into a plane oriented generally proximate a medial section of the length of said regulator (Para [0031]), and a second plurality of orifices (430, 430A, 430B) disposed to open into a plane oriented generally proximate the front end of said regulator (Para [0031]).

    PNG
    media_image1.png
    402
    414
    media_image1.png
    Greyscale

Patel, Fig. 2A

Regarding claim 2, Patel discloses the system as recited above, wherein said first plurality of orifices includes a feed gas orifice (450) for entry of feed gas into an axially central section of said regulator (Para [0031]).

Regarding claim 3, Patel discloses the system as recited above, wherein said regulator comprises an axially central section (Fig. 2B) comprising a first central cavity (320A) and a second central cavity (320B).

Regarding claim 4, Patel discloses the system as recited above, wherein said first and central cavities are separated by a central gas director (“intermediate portion of the valve body 310” – Para [0030]) that extends along a diameter of said regulator (Figs. 2A and 2B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 19, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731